DETAILED ACTION
Introduction
This office action is in response to Applicant’s amendment filed on July 13, 2022. 
Claims 1, 4-9, 11-13, 15-16, and 19-20 are currently pending in the application. Claims 1, 5, 7, 11, 13, 15, 16 and 20 have been amended. Claims 2, 3, 10, 14, 17 and 18 have been canceled. As such, claims 1, 4-9, 11-13, 15-16 and 19-20 have been examined. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
In view of the amendment to the drawings, the amendment(s) for figure(s) 6 has been entered.
In view of the amendment to figure 6 as well as the accompanying explanations of record, the objections to the drawings have been withdrawn.
In view of the amendments to claims, the amendments to claims 1, 5, 7, 11, 13, 15, 16 and 20 and the cancelation of claims 2, 3, 10, 14, 17 and 18, have been acknowledged and entered.
In view of the amendments to claims 1, 5, 7, 11, 13, 15, 16 and 20 and the cancelation of claims 2, 3, 10, 14, 17 and 18, the objections to claims 7, 13 and 15 have been withdrawn.
In view of the amendments to claims 1, 5, 7, 11, 13, 15, 16 and 20 and the cancelation of claims 2, 3, 10, 14, 17 and 18, the rejections to claims 1-20 under 35 U.S.C. 103 have been withdrawn.
In light of the amendments to the claims, new grounds for rejection for claims 1, 4-9, 11-13, 15-16 and 19-20 under 35 U.S.C. 103 are provided in the response below.
Response to Arguments
Applicant’s arguments regarding the prior art rejections under 35 U.S.C 103, received on July 13, 2022, have been fully considered.
Applicant’s arguments with respect to claim(s) 1, 4-9, 11-13, 15-16 and 19-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Objections
Claim 5 is objected to because of the following informalities:  
Claim 5 reads “which the homophones” which likely should read ”which are homophones”. 
Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 4-8, 11-13, 15-16 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Paik et al. (US Patent Pub. No. 2018/0348887), hereinafter Paik, in view of Tang (US Patent Pub. No. 2014/0176564), in view of Baker et al. (US Patent Pub. No. 2008/0183460), hereinafter Baker, in further view of Wu et al. (US Patent Pub. No. 2005/0027524), hereinafter Wu.

Regarding claim 1, Paik teaches a host apparatus (Paik [0031] - computer system that is configured to combine alphabet characters), 
comprising: a display device (Paik [0052] - FIG. 3D shows a display a combination of a Korean alphabet character and an English alphabet character); 
each of the words including one character or multiple characters (Paik [0062] -a computing device determines that the Korean alphabet character “custom-character” and the English alphabet character “A” are intended to be displayed as a combination), 
which are renderable as pseudo-combined-characters (Paik [0062] -a computing device determines that the Korean alphabet character “custom-character” and the English alphabet character “A” are intended to be displayed as a combination), 
each of the multiple words including multiple characters (Paik [0062] -a computing device determines that the Korean alphabet character “custom-character” and the English alphabet character “A” are intended to be displayed as a combination), 
a pseudo-combined-character being a character including multiple characters in a single character area (Paik [0052] - FIG. 3D shows a display a combination of a Korean alphabet character and an English alphabet character), 
and a controller circuit (Paik [0031] - computer system that is configured to combine alphabet characters)
configured to operate as a character input module in which multiple characters are input (Paik [0001] - a keyboard system for receiving one or more inputs), 
a word conversion module (Paik [0031] - computer system that is configured to combine alphabet characters)
configured to convert the multiple characters into a word (Paik [0052] - FIG. 3D shows a display a combination of a Korean alphabet character and an English alphabet character; [0053] a user may be able to perceive a particular grouping of alphabet characters forming a word), 
a first pseudo-combined-character determining module (Paik [0065] - the combined keyboard is set to recognize a combined word based on receipt of a designated key (e.g., space bar) or a key mode, received alphabet characters may be set to be combined until the designated key is receive to indicate to terminate current combination of alphabet characters to form a word, and move to a next set of alphabet characters to combine)
configured to determine whether or not a pseudo-combined-character of the word is creatable (Paik [0065] - the combined keyboard is set to recognize a combined word based on receipt of a designated key (e.g., space bar) or a key mode, received alphabet characters may be set to be combined until the designated key is receive to indicate to terminate current combination of alphabet characters to form a word, and move to a next set of alphabet characters to combine), 
where the pseudo-combined-character is creatable, determine whether or not the pseudo-combined-character of the word is to be rendered (Paik [0062] -a computing device determines that the Korean alphabet character “custom-character” and the English alphabet character “A” are intended to be displayed as a combination), 
and a first pseudo-combined-character rendering module (Paik [0052] - FIG. 3D shows a display a combination of a Korean alphabet character and an English alphabet character)
configured to render the multiple characters in the pseudo-combined-character (Paik [0052] - FIG. 3D shows a display a combination of a Korean alphabet character and an English alphabet character)
and display the pseudo-combined-character on the display device (Paik [0052] - FIG. 3D shows a display a combination of a Korean alphabet character and an English alphabet character).
Paik teaches that the pseudo-combined-character is to be rendered and to display the pseudo-combined-character on the display device, however Paik does not teach
a storage device 
configured to store a dictionary 
and a pseudo-combined-character conversion list  
the dictionary including a list of words 
the words including homophones which are different combinations of multiple characters for same spelling and same pronunciation 
the dictionary registering different multiple words including different multiple characters for same spelling 
the pseudo-combined-character conversion list 
registering multiple words
the pseudo-combined-character conversion list registering, 
as the multiple words each including the multiple characters, 
multiple words having high use frequencies, multiple words having antonyms, and/or multiple words having synonyms 
wherein the first pseudo-combined-character determining module is configured to determine that a pseudo-combined-character is creatable where the word is registered in the pseudo-combined-character conversion list2Appl. No. 16/833,807Response Dated July 13, 2022Reply to Office Action of April 15, 2022
and where the pseudo-combined-character is to be rendered, add a special code onto a certain position of multiple character codes
the multiple character codes standing for the multiple characters included in the word
the special code indicating that the multiple characters are to be rendered in the pseudo-combined-character
the multiple characters being specified by the multiple character codes
onto which the special code is added.
Tang teaches
a storage device (Tang [0113] – memory)
and a pseudo-combined-character conversion list (Tang [0102] - a code correspondence table can be constructed [list maps to table]), 
the pseudo-combined-character conversion list 
registering multiple words (Tang [0102] - a font library (especially a super font library) is built)
and where the pseudo-combined-character is to be rendered, add a special code onto a certain position of multiple character codes (Tang [0102] - the system can read the character code and the corresponding component code and the structure code one by one from the code correspondence table and accomplish the constructing process automatically [special code maps to structure code]), 
the multiple character codes standing for the multiple characters included in the word (Tang [0102] - the system can read the character code and the corresponding component code and the structure code one by one from the code correspondence table and accomplish the constructing process automatically), 
the special code indicating that the multiple characters are to be rendered in the pseudo-combined-character (Tang [0102] - the system can read the character code and the corresponding component code and the structure code one by one from the code correspondence table and accomplish the constructing process automatically [special code maps to structure code]), 
the multiple characters being specified by the multiple character codes (Tang [0102] - the system can read the character code and the corresponding component code and the structure code one by one from the code correspondence table and accomplish the constructing process automatically) 
onto which the special code is added (Tang [0102] - the system can read the character code and the corresponding component code and the structure code one by one from the code correspondence table and accomplish the constructing process automatically [special code maps to structure code]).  
Tang is considered to be analogous to the claimed invention because it is in the same field of linguistic character construction. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Paik further in view of Tang to provide for using a structure code to accomplish the constructing process. Doing so would provide a character constructing method that has high efficiency, low cost and can structure characters in real time.
Paik in view of Tang teaches the pseudo-combined-character conversion list registering as the multiple words each including the multiple characters, however Paik in view of Tang does not teach
configured to store a dictionary 
the dictionary including a list of words 
the words including homophones which are different combinations of multiple characters for same spelling and same pronunciation 
the dictionary registering different multiple words including different multiple characters for same spelling 
multiple words having high use frequencies, multiple words having antonyms, and/or multiple words having synonyms 
wherein the first pseudo-combined-character determining module is configured to determine that a pseudo-combined-character is creatable where the word is registered in the pseudo-combined-character conversion list.2Appl. No. 16/833,807Response Dated July 13, 2022Reply to Office Action of April 15, 2022
Baker teaches
configured to store a dictionary (Baker [0085] As stated above, there are 214 Chinese radicals, but fewer than 100 of them are common. These radicals are used for assembling Mandarin Chinese (MC) characters and arranging them in dictionaries, similar to arrange words alphabetically)
the dictionary including a list of words (Baker [0085] As stated above, there are 214 Chinese radicals, but fewer than 100 of them are common. These radicals are used for assembling Mandarin Chinese (MC) characters and arranging them in dictionaries, similar to arrange words alphabetically), 
the words including homophones which are different combinations of multiple characters for same spelling and same pronunciation (Baker [0156] A lot of Chinese words, which are different in Hanzi with totally different meanings, include pronunciations (Pinyin) which are exactly the same (homophone-like). The speech synthesis system of an embodiment of the present application is empowered to produce voiced words which sound exactly like other voiced words, but which are represented by different accessed Hanzi (characters). This can be done within the MC system because the Hanzi are not phonetically based. In English, "night" and "knight" sound alike, but are spelled somewhat differently. With Chinese Hanzi, the difference is total. The homophone phenomenon plays only a small role in English, but plays a very large role in MC), 
the dictionary registering different multiple words including different multiple characters for same spelling (Baker [0085] As stated above, there are 214 Chinese radicals, but fewer than 100 of them are common. These radicals are used for assembling Mandarin Chinese (MC) characters and arranging them in dictionaries, similar to arrange words alphabetically); [0156] A lot of Chinese words, which are different in Hanzi with totally different meanings, include pronunciations (Pinyin) which are exactly the same (homophone-like). The speech synthesis system of an embodiment of the present application is empowered to produce voiced words which sound exactly like other voiced words, but which are represented by different accessed Hanzi (characters). This can be done within the MC system because the Hanzi are not phonetically based. In English, "night" and "knight" sound alike, but are spelled somewhat differently. With Chinese Hanzi, the difference is total. The homophone phenomenon plays only a small role in English, but plays a very large role in MC),  
wherein the first pseudo-combined-character determining module is configured to determine that a pseudo-combined-character is creatable where the word is registered in the pseudo-combined-character conversion list (Baker [0089] As shown above, in Pinyin, it would take a person sixteen key selections or "hits" to input the Pinyin letters and numbers equating to the phrase "a car". However, only five sequenced hits of keys including the polysemous symbols of the present application need be used to access and then output the three Chinese characters shown above, including the first measure word character. Essentially, the processor 4 recognizes the selected keys and the symbols associated therewith, buffers the symbols in sequence of selection, and compares, for example, the sequenced symbols to stored symbol sequences in memory 6. If a match is found, such as the five symbol sequence shown above, then the Chinese character(s), including the measure word character if present, may be output via output unit 7 (displayed for example) and/or audibly output via speaker 14 for example. Thus, the output may include an associated measure word).
Baker is considered to be analogous to the claimed invention because it is in the same field of a way to type and otherwise select and output linguistic characters. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Paik in view of Tang in further view of Baker to provide for using a dictionary and homophones. Doing so would provide a more effective way to type and otherwise select and output characters.
Paik in view of Tang in view of Baker teaches using a dictionary and homophones, however Paik in view of Tang in view of Baker does not teach
multiple words having high use frequencies, multiple words having antonyms, and/or multiple words having synonyms
Wu teaches
multiple words having high use frequencies, multiple words having antonyms, and/or multiple words having synonyms (Wu [0042] -The Pinyin selection list region 72 aids the user in resolving the ambiguity in the entered keystrokes by simultaneously showing both the most frequently occurring Pinyin interpretation of the input keystroke sequence and other less frequently occurring alternate Pinyin interpretations displayed in descending order of FUBLM. The Chinese phrase selection list region 73 aids the user in resolving the ambiguity in the selected Pinyin spelling by simultaneously showing both the most frequently occurring Phrase text of the selected spelling and other less frequently occurring Phrase text displayed in descending order of frequency of user base on a linguistic model (FUBLM)).
Wu is considered to be analogous to the claimed invention because it is in the same field of disambiguating phonetic entry. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Paik in view of Tang in view of Baker in further view of Wu to provide for using a frequency of user base on a linguistic model (FUBLM)). Doing so would make it easier for a user in disambiguating ambiguous input sequences entered by a user.

Regarding claim 4, Paik in view of Tang in view of Baker in view of Wu teaches the host apparatus according to claim 1.
Paik teaches 
further comprising: an input device configured to receive input by a user (Paik [0001] - a keyboard system for receiving one or more inputs), 
wherein the first pseudo-combined-character determining module (Paik [0065] - the combined keyboard is set to recognize a combined word based on receipt of a designated key (e.g., space bar) or a key mode, received alphabet characters may be set to be combined until the designated key is receive to indicate to terminate current combination of alphabet characters to form a word, and move to a next set of alphabet characters to combine)
is configured to determine whether or not a pseudo-combined-character of the word is creatable (Paik [0065] - the combined keyboard is set to recognize a combined word based on receipt of a designated key (e.g., space bar) or a key mode, received alphabet characters may be set to be combined until the designated key is receive to indicate to terminate current combination of alphabet characters to form a word, and move to a next set of alphabet characters to combine), 
where the pseudo-combined-character is creatable, display the pseudo-combined-character of the word (Paik [0052] - FIG. 3D shows a display a combination of a Korean alphabet character and an English alphabet character).
Paik does not teach displaying the original characters, along with the pseudo-characters, and allowing the user to select the original or new pseudo-characters.
Wu teaches 
and normal characters of the word as options on the display device (Wu [0042] - The user enters data via keystrokes on the reduced keyboard 54. In the first preferred embodiment, when the user enters a keystroke sequence using the keyboard, text is displayed on the telephone display 53. Three regions are defined on the display 53 to display information to the user. A text region 71 displays the text entered by the user, serving as a buffer for text input and editing. A phonetic, e.g. Pinyin, spelling selection list 72, typically located below the text region 71, shows a list of Pinyin interpretations corresponding to the keystroke sequence entered by the user. A phrase selection list region 73, e.g. Chinese phrases, typically located below the spelling selection list 72, shows a list of words corresponding to the selected Pinyin spelling, which is corresponding to the sequence entered by the user), 
the normal characters being not a pseudo-combined-character (Wu [0042] - The user enters data via keystrokes on the reduced keyboard 54. In the first preferred embodiment, when the user enters a keystroke sequence using the keyboard, text is displayed on the telephone display 53. Three regions are defined on the display 53 to display information to the user. A text region 71 displays the text entered by the user, serving as a buffer for text input and editing. A phonetic, e.g. Pinyin, spelling selection list 72, typically located below the text region 71, shows a list of Pinyin interpretations corresponding to the keystroke sequence entered by the user. A phrase selection list region 73, e.g. Chinese phrases, typically located below the spelling selection list 72, shows a list of words corresponding to the selected Pinyin spelling, which is corresponding to the sequence entered by the user), 
and where the pseudo-combined-character is selected via the input device (Wu [0042] - The user enters data via keystrokes on the reduced keyboard 54. In the first preferred embodiment, when the user enters a keystroke sequence using the keyboard, text is displayed on the telephone display 53. Three regions are defined on the display 53 to display information to the user. A text region 71 displays the text entered by the user, serving as a buffer for text input and editing. A phonetic, e.g. Pinyin, spelling selection list 72, typically located below the text region 71, shows a list of Pinyin interpretations corresponding to the keystroke sequence entered by the user. A phrase selection list region 73, e.g. Chinese phrases, typically located below the spelling selection list 72, shows a list of words corresponding to the selected Pinyin spelling, which is corresponding to the sequence entered by the user), 
determine that the pseudo-combined-character of the word is to be rendered (Wu [0042] - The user enters data via keystrokes on the reduced keyboard 54. In the first preferred embodiment, when the user enters a keystroke sequence using the keyboard, text is displayed on the telephone display 53. Three regions are defined on the display 53 to display information to the user. A text region 71 displays the text entered by the user, serving as a buffer for text input and editing. A phonetic, e.g. Pinyin, spelling selection list 72, typically located below the text region 71, shows a list of Pinyin interpretations corresponding to the keystroke sequence entered by the user. A phrase selection list region 73, e.g. Chinese phrases, typically located below the spelling selection list 72, shows a list of words corresponding to the selected Pinyin spelling, which is corresponding to the sequence entered by the user).
Wu is considered to be analogous to the claimed invention because it is in the same field of disambiguating phonetic entry. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Paik in further view of Wu to provide for using three regions in the display as described. Doing so would make it easier for a user in disambiguating ambiguous input sequences entered by a user.
Regarding claim 5, Paik in view of Tang in view of Baker in view of Wu teaches the host apparatus according to claim 1.
Paik teaches 
further comprising: an input device configured to receive input by a user (Paik [0001] - a keyboard system for receiving one or more inputs),
wherein the word conversion module (Paik [0031] - computer system that is configured to combine alphabet characters)
is configured to convert the multiple characters into multiple words (Paik [0052] - FIG. 3D shows a display a combination of a Korean alphabet character and an English alphabet character; [0053] a user may be able to perceive a particular grouping of alphabet characters forming a word), 
and the first pseudo-combined-character determining module (Paik [0065] - the combined keyboard is set to recognize a combined word based on receipt of a designated key (e.g., space bar) or a key mode, received alphabet characters may be set to be combined until the designated key is receive to indicate to terminate current combination of alphabet characters to form a word, and move to a next set of alphabet characters to combine)
is configured to determine whether or not pseudo-combined-characters of the multiple words, respectively, are creatable, (Paik [0065] - the combined keyboard is set to recognize a combined word based on receipt of a designated key (e.g., space bar) or a key mode, received alphabet characters may be set to be combined until the designated key is receive to indicate to terminate current combination of alphabet characters to form a word, and move to a next set of alphabet characters to combine)
determine that the selected pseudo-combined-character is to be rendered (Paik [0062] -a computing device determines that the Korean alphabet character “custom-character” and the English alphabet character “A” are intended to be displayed as a combination).
Paik does not teach
multiple words “which are homophones”
where the pseudo-combined-characters of the multiple words which are homophones are creatable, respectively, display multiple pseudo-combined-characters of the multiple words_ which are homophones, respectively, and multiple normal characters of the multiple words which are homophones, respectively, as options on the display device, the multiple normal characters being not pseudo-combined-characters, and where one of the pseudo-combined-characters is selected via the input device
Baker teaches
which are homophones (Baker [0156] A lot of Chinese words, which are different in Hanzi with totally different meanings, include pronunciations (Pinyin) which are exactly the same (homophone-like). The speech synthesis system of an embodiment of the present application is empowered to produce voiced words which sound exactly like other voiced words, but which are represented by different accessed Hanzi (characters). This can be done within the MC system because the Hanzi are not phonetically based. In English, "night" and "knight" sound alike, but are spelled somewhat differently. With Chinese Hanzi, the difference is total. The homophone phenomenon plays only a small role in English, but plays a very large role in MC).
Baker is considered to be analogous to the claimed invention because it is in the same field of a way to type and otherwise select and output linguistic characters. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Paik in further view of Baker to provide for using a dictionary and homophones. Doing so would provide a more effective way to type and otherwise select and output characters.
Paik in view of Baker does not specifically teach, however Wu teaches 
where the pseudo-combined-characters of the multiple words are creatable, respectively, display multiple pseudo-combined-characters of the multiple words, respectively, and multiple normal characters of the multiple words, respectively, as options on the display device, the multiple normal characters being not pseudo-combined-characters (Wu [0042] - The user enters data via keystrokes on the reduced keyboard 54. In the first preferred embodiment, when the user enters a keystroke sequence using the keyboard, text is displayed on the telephone display 53. Three regions are defined on the display 53 to display information to the user. A text region 71 displays the text entered by the user, serving as a buffer for text input and editing. A phonetic, e.g. Pinyin, spelling selection list 72, typically located below the text region 71, shows a list of Pinyin interpretations corresponding to the keystroke sequence entered by the user. A phrase selection list region 73, e.g. chinese phrases, typically located below the spelling selection list 72, shows a list of words corresponding to the selected Pinyin spelling, which is corresponding to the sequence entered by the user), 
and where one of the pseudo-combined-characters is selected via the input device (Wu [0042] - The user enters data via keystrokes on the reduced keyboard 54. In the first preferred embodiment, when the user enters a keystroke sequence using the keyboard, text is displayed on the telephone display 53. Three regions are defined on the display 53 to display information to the user. A text region 71 displays the text entered by the user, serving as a buffer for text input and editing. A phonetic, e.g. Pinyin, spelling selection list 72, typically located below the text region 71, shows a list of Pinyin interpretations corresponding to the keystroke sequence entered by the user. A phrase selection list region 73, e.g. chinese phrases, typically located below the spelling selection list 72, shows a list of words corresponding to the selected Pinyin spelling, which is corresponding to the sequence entered by the user).
Wu is considered to be analogous to the claimed invention because it is in the same field of disambiguating phonetic entry. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Paik in view of Baker further in view of Wu to provide for using three regions in the display as described. Doing so would make it easier for a user in disambiguating ambiguous input sequences entered by a user.

Regarding claim 6, Paik in view of Tang in view of Baker in view of Wu teaches the host apparatus according to claim 5.
Paik does not specifically teach, however Wu teaches 
wherein the first pseudo-combined-character determining module is configured to limit a total number of the multiple pseudo-combined-characters and the multiple normal characters displayed on the display device (Wu [0017] - The system according to this invention eliminates the need for entering a delimiter key between phonetic, e.g. Pinyin, entries in a reduced keyboard. The system searches for all possible single or multiple Pinyin spellings based on the entered key sequence without requiring the entry of a delimiter. Once the user has completed a desired Chinese phrase or a group of Chinese characters through entry of the associated Pinyin words, the user selects the desired displayed pairings of Chinese characters, or scrolls through a list of Chinese characters that may be stored off-screen due to screen size).
Wu is considered to be analogous to the claimed invention because it is in the same field of disambiguating phonetic entry. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Paik further view of Wu to provide for storing the list off-screen. Doing so would make it easier for a user in disambiguating ambiguous input sequences entered by a user.

Regarding claim 7, Paik in view of Tang in view of Baker in view of Wu teaches the host apparatus according to claim 6.
Paik does not specifically teach, however Wu teaches 
wherein the first pseudo-combined-character determining module is configured to display multiple pseudo-combined-characters of a certain number of multiple words, respectively, and not to display multiple pseudo-combined-characters of rest multiple words, respectively (Wu [0017] - The system according to this invention eliminates the need for entering a delimiter key between phonetic, e.g. Pinyin, entries in a reduced keyboard. The system searches for all possible single or multiple Pinyin spellings based on the entered key sequence without requiring the entry of a delimiter. Once the user has completed a desired Chinese phrase or a group of Chinese characters through entry of the associated Pinyin words, the user selects the desired displayed pairings of Chinese characters, or scrolls through a list of Chinese characters that may be stored off-screen due to screen size).
Wu is considered to be analogous to the claimed invention because it is in the same field of disambiguating phonetic entry. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Paik further view of Wu to provide for storing the list off-screen. Doing so would make it easier for a user in disambiguating ambiguous input sequences entered by a user.

Regarding claim 8, Paik in view of Tang in view of Baker in view of Wu teaches the host apparatus according to claim 1. 
Paik teaches 
further comprising: a communication device (Paik [0033] - a communications device), 
wherein the controller circuit (Paik [0031] - computer system that is configured to combine alphabet characters).
Paik does not specifically teach, however Tang teaches 
multiple character codes onto which the special code is added (Tang [0102] - the system can read the character code and the corresponding component code and the structure code one by one from the code correspondence table and accomplish the constructing process automatically [special code maps to structure code]).
Tang is considered to be analogous to the claimed invention because it is in the same field of linguistic character construction. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Paik further in view of Tang to provide for using a structure code to accomplish the constructing process. Doing so would provide a character constructing method that has high efficiency, low cost and can structure characters in real time.
Paik in view of Tang does not teach a printer driver, printable data in the special code, nor sending the printable data to an image forming device, however Baker teaches 
is further configured to operate as a printer driver (Baker [0146] - When the user selects the key with the prototypical object followed by the key designating measure words (the Scales for example), that particular measure word is output, e.g. spoken or printed out for example)
configured to create printable data including the multiple character codes onto which the special code is added (Baker [0058] - the apparatus 8 may output processed information to printer 12, output unit 7, communication channel 15, etc.), 
and send the printable data to an image forming apparatus via the communication device (Baker [0146] - When the user selects the key with the prototypical object followed by the key designating measure words (the Scales for example), that particular measure word is output, e.g. spoken or printed out for example).
Baker is considered to be analogous to the claimed invention because it is in the same field of a way to type and otherwise select and output linguistic characters. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Paik in view of Tang in further view of Baker to provide for using a printer. Doing so would provide a more effective way to type and otherwise select and output characters.
Regarding claim 11, Paik in view of Tang in view of Baker in view of Wu teaches the host apparatus according to claim 1. 
Paik further teaches 
wherein the first pseudo-combined-character rendering module is configured to render the pseudo-combined-character based on outline data of characters specified based on the character codes (Paik [0069] - Further, original boundary 409 surrounding “w” and original boundary 410 surrounding “h” may be combined to form a new boundary 411 surrounding the sub-combined double character “wh”. In an example, the new boundary 411 may be the same size as the original boundary 409 or 410, or may be of a different size. Further, size of alphabet characters may retain their original size after the sub-combination or may be of a different size).
Regarding claim 12, Paik in view of Tang in view of Baker in view of Wu teaches the host apparatus according to claim 1.
Paik does not specifically teach, however Tang further teaches 
wherein the special code is different depending on a number of multiple characters to be rendered in a pseudo-combined-character (Tang [0074] - The structure code specifies the structure of the Chinese character and the positions of respective Chinese character components in the Chinese character. Preferably, the structure code can be a structure code of IDS attributes in ISO 10646 Standard, wherein said IDS attribute is a code for Chinese character structure attributes, and different codes indicate that the Chinese characters are in different structures (such as left-right structure, up-down structure, left-middle-right structure, half-enclosed structure and the like). 
Tang is considered to be analogous to the claimed invention because it is in the same field of linguistic character construction. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Paik further in view of Tang to provide for using a structure code to accomplish the constructing process. Doing so would provide a character constructing method that has high efficiency, low cost and can structure characters in real time.
Regarding claim 13, Paik teaches a pseudo-combined-character rendering system (Paik [0031] - computer system that is configured to combine alphabet characters), 
comprising: 
a host apparatus (Paik [0031] - computer system that is configured to combine alphabet characters); 
and an image forming apparatus (Paik [0031] - computer system that is configured to combine alphabet characters; [0052] - FIG. 3D shows a display a combination of a Korean alphabet character and an English alphabet character), 
wherein the host apparatus including 
a display device (Paik [0031] - computer system that is configured to combine alphabet characters; [0052] - FIG. 3D shows a display a combination of a Korean alphabet character and an English alphabet character), 
each of the words including one character or multiple characters (Paik [0062] -a computing device determines that the Korean alphabet character “custom-character” and the English alphabet character “A” are intended to be displayed as a combination), 
which are renderable as pseudo-combined-characters (Paik [0062] -a computing device determines that the Korean alphabet character “custom-character” and the English alphabet character “A” are intended to be displayed as a combination), 
each of the multiple words including multiple characters (Paik [0062] -a computing device determines that the Korean alphabet character “custom-character” and the English alphabet character “A” are intended to be displayed as a combination), 
a pseudo-combined-character being a character including multiple characters in a single character area (Paik [0052] - FIG. 3D shows a display a combination of a Korean alphabet character and an English alphabet character), 
and a controller circuit (Paik [0031] - computer system that is configured to combine alphabet characters)
configured to operate as 
a character input module in which multiple characters are input (Paik [0001] - a keyboard system for receiving one or more inputs), 
a word conversion module (Paik [0031] - computer system that is configured to combine alphabet characters)
configured to convert the multiple characters into a word (Paik [0052] - FIG. 3D shows a display a combination of a Korean alphabet character and an English alphabet character; [0053] a user may be able to perceive a particular grouping of alphabet characters forming a word), 
a first pseudo-combined-character determining module (Paik [0065] - the combined keyboard is set to recognize a combined word based on receipt of a designated key (e.g., space bar) or a key mode, received alphabet characters may be set to be combined until the designated key is receive to indicate to terminate current combination of alphabet characters to form a word, and move to a next set of alphabet characters to combine)
configured to 
determine whether or not a pseudo-combined-character of the word is creatable (Paik [0065] - the combined keyboard is set to recognize a combined word based on receipt of a designated key (e.g., space bar) or a key mode, received alphabet characters may be set to be combined until the designated key is receive to indicate to terminate current combination of alphabet characters to form a word, and move to a next set of alphabet characters to combine),
where the pseudo-combined-character is creatable, determine whether or not the pseudo-combined-character of the word is to be rendered (Paik [0062] -a computing device determines that the Korean alphabet character “custom-character” and the English alphabet character “A” are intended to be displayed as a combination), 
and a first pseudo-combined-character rendering module (Paik [0052] - FIG. 3D shows a display a combination of a Korean alphabet character and an English alphabet character)
configured to 
render the multiple characters in the pseudo-combined-character (Paik [0052] - FIG. 3D shows a display a combination of a Korean alphabet character and an English alphabet character)
and display the pseudo-combined-character on the display device (Paik [0052] - FIG. 3D shows a display a combination of a Korean alphabet character and an English alphabet character), 
the image forming apparatus,
including a communication device (Paik [0033] - a communications device), 
and a controller circuit (Paik [0031] - computer system that is configured to combine alphabet characters)
configured to 
operate as a second pseudo-combined-character determining module (Paik [0065] - the combined keyboard is set to recognize a combined word based on receipt of a designated key (e.g., space bar) or a key mode, received alphabet characters may be set to be combined until the designated key is receive to indicate to terminate current combination of alphabet characters to form a word, and move to a next set of alphabet characters to combine) 
and a second pseudo-combined-character rendering module (Paik [0052] - FIG. 3D shows a display a combination of a Korean alphabet character and an English alphabet character)
configured to 
render the multiple characters in the pseudo-combined-character (Paik [0052] - FIG. 3D shows a display a combination of a Korean alphabet character and an English alphabet character).
Paik teaches that the pseudo-combined-character is to be rendered and to display the pseudo-combined-character on the display device, however Paik does not teach
a storage device
configured to store a dictionary
and a pseudo-combined-character conversion list 
the dictionary including a list of words 
the words including homophones which are different combinations of multiple characters for same spelling and same pronunciation 
the dictionary registering different multiple words including different multiple characters for same spelling 
the pseudo-combined-character conversion list registering multiple words
the pseudo-combined-character conversion list registering, as the multiple words each including the multiple characters, 
multiple words having high use frequencies, multiple words5Appl. No. 16/833,807 Response Dated July 13, 2022Reply to Office Action of April 15, 2022having antonyms, and/or multiple words having synonyms 
wherein the first pseudo-combined-character determining module is configured to determine that a pseudo-combined-character is creatable where the word is registered in the pseudo-combined-character conversion list 
add a special code onto a certain position of multiple character codes
the multiple character codes standing for the multiple characters included in the word 
the special code indicating that the multiple characters are to be rendered in the pseudo-combined-character
the multiple characters being specified by the multiple character codes
onto which the special code is added
a printer device 
configured to 
detect multiple character codes and a special code
special code from printable data received from a host apparatus via the communication device 
the multiple character codes standing for multiple characters 
the special code being added onto a certain position of the multiple character codes 
the special code indicating that the multiple characters are to be rendered in a pseudo-combined-character 
such that the printer device prints the pseudo-combined-character 
the multiple characters being specified by the multiple character 6Appl. No. 16/833,807Response Dated July 13, 2022Reply to Office Action of April 15, 2022codes onto which the special code is added.
Tang teaches
and a pseudo-combined-character conversion list (Tang [0102] - a code correspondence table can be constructed [list maps to table]), 
the pseudo-combined-character conversion list registering multiple words (Tang [0102] - a font library (especially a super font library) is built)
add a special code onto a certain position of multiple character codes (Tang [0102] - the system can read the character code and the corresponding component code and the structure code one by one from the code correspondence table and accomplish the constructing process automatically [special code maps to structure code]), 
the multiple character codes standing for the multiple characters included in the word (Tang [0102] - the system can read the character code and the corresponding component code and the structure code one by one from the code correspondence table and accomplish the constructing process automatically), 
the special code indicating that the multiple characters are to be rendered in the pseudo-combined-character (Tang [0102] - the system can read the character code and the corresponding component code and the structure code one by one from the code correspondence table and accomplish the constructing process automatically [special code maps to structure code]), 
the multiple characters being specified by the multiple character codes (Tang [0102] - the system can read the character code and the corresponding component code and the structure code one by one from the code correspondence table and accomplish the constructing process automatically)
onto which the special code is added (Tang [0102] - the system can read the character code and the corresponding component code and the structure code one by one from the code correspondence table and accomplish the constructing process automatically [special code maps to structure code])
detect multiple character codes and a special code (Tang [0102] - the system can read the character code and the corresponding component code and the structure code one by one from the code correspondence table and accomplish the constructing process automatically [special code maps to structure code])
the multiple character codes standing for multiple characters (Tang [0102] - the system can read the character code and the corresponding component code and the structure code one by one from the code correspondence table and accomplish the constructing process automatically [special code maps to structure code]), 
the special code being added onto a certain position of the multiple character codes (Tang [0102] - the system can read the character code and the corresponding component code and the structure code one by one from the code correspondence table and accomplish the constructing process automatically [special code maps to structure code]), 
the special code indicating that the multiple characters are to be rendered in a pseudo-combined-character (Tang [0102] - the system can read the character code and the corresponding component code and the structure code one by one from the code correspondence table and accomplish the constructing process automatically [special code maps to structure code]), 
the multiple characters being specified by the multiple character 6Appl. No. 16/833,807Response Dated July 13, 2022Reply to Office Action of April 15, 2022codes onto which the special code is added (Tang [0102] - the system can read the character code and the corresponding component code and the structure code one by one from the code correspondence table and accomplish the constructing process automatically).  
Tang is considered to be analogous to the claimed invention because it is in the same field of linguistic character construction. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Paik further in view of Tang to provide for using a structure code to accomplish the constructing process. Doing so would provide a character constructing method that has high efficiency, low cost and can structure characters in real time.
Paik in view of Tang teaches the pseudo-combined-character conversion list registering as the multiple words each including the multiple characters, however Paik in view of Tang does not teach
configured to store a dictionary
the dictionary including a list of words 
the words including homophones which are different combinations of multiple characters for same spelling and same pronunciation 
the dictionary registering different multiple words including different multiple characters for same spelling 
the pseudo-combined-character conversion list registering, as the multiple words each including the multiple characters, 
multiple words having high use frequencies, multiple words5Appl. No. 16/833,807 Response Dated July 13, 2022Reply to Office Action of April 15, 2022having antonyms, and/or multiple words having synonyms 
wherein the first pseudo-combined-character determining module is configured to determine that a pseudo-combined-character is creatable where the word is registered in the pseudo-combined-character conversion list
a printer device
special code from printable data received from a host apparatus via the communication device
such that the printer device prints the pseudo-combined-character.
Baker teaches
configured to store a dictionary (Baker [0085] As stated above, there are 214 Chinese radicals, but fewer than 100 of them are common. These radicals are used for assembling Mandarin Chinese (MC) characters and arranging them in dictionaries, similar to arrange words alphabetically)
the dictionary including a list of words (Baker [0085] As stated above, there are 214 Chinese radicals, but fewer than 100 of them are common. These radicals are used for assembling Mandarin Chinese (MC) characters and arranging them in dictionaries, similar to arrange words alphabetically), 
the words including homophones which are different combinations of multiple characters for same spelling and same pronunciation (Baker [0156] A lot of Chinese words, which are different in Hanzi with totally different meanings, include pronunciations (Pinyin) which are exactly the same (homophone-like). The speech synthesis system of an embodiment of the present application is empowered to produce voiced words which sound exactly like other voiced words, but which are represented by different accessed Hanzi (characters). This can be done within the MC system because the Hanzi are not phonetically based. In English, "night" and "knight" sound alike, but are spelled somewhat differently. With Chinese Hanzi, the difference is total. The homophone phenomenon plays only a small role in English, but plays a very large role in MC), 
the dictionary registering different multiple words including different multiple characters for same spelling (Baker [0085] As stated above, there are 214 Chinese radicals, but fewer than 100 of them are common. These radicals are used for assembling Mandarin Chinese (MC) characters and arranging them in dictionaries, similar to arrange words alphabetically); [0156] A lot of Chinese words, which are different in Hanzi with totally different meanings, include pronunciations (Pinyin) which are exactly the same (homophone-like). The speech synthesis system of an embodiment of the present application is empowered to produce voiced words which sound exactly like other voiced words, but which are represented by different accessed Hanzi (characters). This can be done within the MC system because the Hanzi are not phonetically based. In English, "night" and "knight" sound alike, but are spelled somewhat differently. With Chinese Hanzi, the difference is total. The homophone phenomenon plays only a small role in English, but plays a very large role in MC), 
wherein the first pseudo-combined-character determining module is configured to determine that a pseudo-combined-character is creatable where the word is registered in the pseudo-combined-character conversion list (Baker [0089] As shown above, in Pinyin, it would take a person sixteen key selections or "hits" to input the Pinyin letters and numbers equating to the phrase "a car". However, only five sequenced hits of keys including the polysemous symbols of the present application need be used to access and then output the three Chinese characters shown above, including the first measure word character. Essentially, the processor 4 recognizes the selected keys and the symbols associated therewith, buffers the symbols in sequence of selection, and compares, for example, the sequenced symbols to stored symbol sequences in memory 6. If a match is found, such as the five symbol sequence shown above, then the Chinese character(s), including the measure word character if present, may be output via output unit 7 (displayed for example) and/or audibly output via speaker 14 for example. Thus, the output may include an associated measure word), 
a printer device (Baker [0058] – printer 12), 
special code from printable data received from a host apparatus via the communication device (Baker [0058] - the apparatus 8 may output processed information to printer 12, output unit 7, communication channel 15, etc.), 
such that the printer device prints the pseudo-combined-character (Baker [0146] - When the user selects the key with the prototypical object followed by the key designating measure words (the Scales for example), that particular measure word is output, e.g. spoken or printed out for example).
Baker is considered to be analogous to the claimed invention because it is in the same field of a way to type and otherwise select and output linguistic characters. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Paik in view of Tang in further view of Baker to provide for using a dictionary and homophones. Doing so would provide a more effective way to type and otherwise select and output characters.
Paik in view of Tang in view of Baker teaches using a dictionary and homophones, however Paik in view of Tang in view of Baker does not teach
multiple words having high use frequencies, multiple words5Appl. No. 16/833,807 Response Dated July 13, 2022Reply to Office Action of April 15, 2022having antonyms, and/or multiple words having synonyms. 
Wu teaches
multiple words having high use frequencies, multiple words5Appl. No. 16/833,807 Response Dated July 13, 2022Reply to Office Action of April 15, 2022having antonyms, and/or multiple words having synonyms (Wu [0042] -The Pinyin selection list region 72 aids the user in resolving the ambiguity in the entered keystrokes by simultaneously showing both the most frequently occurring Pinyin interpretation of the input keystroke sequence and other less frequently occurring alternate Pinyin interpretations displayed in descending order of FUBLM. The Chinese phrase selection list region 73 aids the user in resolving the ambiguity in the selected Pinyin spelling by simultaneously showing both the most frequently occurring Phrase text of the selected spelling and other less frequently occurring Phrase text displayed in descending order of frequency of user base on a linguistic model (FUBLM)).
Wu is considered to be analogous to the claimed invention because it is in the same field of disambiguating phonetic entry. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Paik in view of Tang in view of Baker in further view of Wu to provide for using a frequency of user base on a linguistic model (FUBLM)). Doing so would make it easier for a user in disambiguating ambiguous input sequences entered by a user.
Regarding claim 15, Paik in view of Tang in view of Baker in view of Wu teaches the pseudo-combined-character rendering system according to claim 13.
Paik further teaches 
wherein the second pseudo-combined-character rendering module is configured to render the pseudo-combined-character based on outline data of characters specified based on the character codes (Paik [0069] - Further, original boundary 409 surrounding “w” and original boundary 410 surrounding “h” may be combined to form a new boundary 411 surrounding the sub-combined double character “wh”. In an example, the new boundary 411 may be the same size as the original boundary 409 or 410, or may be of a different size. Further, size of alphabet characters may retain their original size after the sub-combination or may be of a different size).

Regarding claim 16, Paik teaches a non-transitory computer readable recording medium that stores a pseudo-combined-character rendering program executable by a host apparatus (Paik [0031] - computer system that is configured to combine alphabet characters) 
including 
a display device (Paik [0052] - FIG. 3D shows a display a combination of a Korean alphabet character and an English alphabet character), 
and a controller circuit Paik [0031] - computer system that is configured to combine alphabet characters), 
each of the words including one character or multiple characters (Paik [0062] -a computing device determines that the Korean alphabet character “custom-character” and the English alphabet character “A” are intended to be displayed as a combination), 
the pseudo-combined-character conversion list 
which are renderable as pseudo-combined-characters (Paik [0062] -a computing device determines that the Korean alphabet character “custom-character” and the English alphabet character “A” are intended to be displayed as a combination), 
each of the multiple words including multiple characters (Paik [0062] -a computing device determines that the Korean alphabet character “custom-character” and the English alphabet character “A” are intended to be displayed as a combination), 
a pseudo-combined-character being a character including multiple characters in a single character area (Paik [0052] - FIG. 3D shows a display a combination of a Korean alphabet character and an English alphabet character), 
the pseudo-combined-character rendering program causing the controller circuit of the host apparatus to operate as 
a character input module in which multiple characters are input (Paik [0001] - a keyboard system for receiving one or more inputs),7Appl. No. 16/833,807Response Dated July 13, 2022 
Reply to Office Action of April 15, 2022a word conversion module (Paik [0031] - computer system that is configured to combine alphabet characters)
configured to convert the multiple characters into a word (Paik [0052] - FIG. 3D shows a display a combination of a Korean alphabet character and an English alphabet character; [0053] a user may be able to perceive a particular grouping of alphabet characters forming a word), 
a first pseudo-combined-character determining module (Paik [0065] - the combined keyboard is set to recognize a combined word based on receipt of a designated key (e.g., space bar) or a key mode, received alphabet characters may be set to be combined until the designated key is receive to indicate to terminate current combination of alphabet characters to form a word, and move to a next set of alphabet characters to combine)
configured to determine whether or not a pseudo-combined-character of the word is creatable (Paik [0065] - the combined keyboard is set to recognize a combined word based on receipt of a designated key (e.g., space bar) or a key mode, received alphabet characters may be set to be combined until the designated key is receive to indicate to terminate current combination of alphabet characters to form a word, and move to a next set of alphabet characters to combine), 
where the pseudo-combined-character is creatable, determine whether or not the pseudo-combined-character of the word is to be rendered (Paik [0062] -a computing device determines that the Korean alphabet character “custom-character” and the English alphabet character “A” are intended to be displayed as a combination), 
and a first pseudo-combined-character rendering module (Paik [0052] - FIG. 3D shows a display a combination of a Korean alphabet character and an English alphabet character)
configured to render the multiple characters in the pseudo-combined-character (Paik [0052] - FIG. 3D shows a display a combination of a Korean alphabet character and an English alphabet character)
and display the pseudo-combined-character on the display device (Paik [0052] - FIG. 3D shows a display a combination of a Korean alphabet character and an English alphabet character).
Paik teaches that the pseudo-combined-character is to be rendered and to display the pseudo-combined-character on the display device, however Paik does not teach
a storage device 
the storage device being configured to store a dictionary
and a pseudo-combined-character conversion list 
the dictionary including a list of words 
the words including homophones which are different combinations of multiple characters for same spelling and same pronunciation 
the dictionary registering different multiple words including different multiple characters for same spelling 
the pseudo-combined-character conversion list 
registering multiple words
the pseudo-combined-character conversion list registering, as the multiple words each including the multiple characters,
multiple words having high use frequencies, multiple words having antonyms, and/or multiple words having synonyms 
the pseudo-combined-character rendering program causing the controller circuit of the host apparatus to operate as 
wherein the first pseudo-combined-character determining module is configured to determine that a pseudo-combined-character is creatable where the word is registered in the pseudo-combined-character conversion list 
and where the pseudo-combined-character is to be rendered, 
add a special code onto a certain position of multiple character codes 
the multiple character codes standing for the multiple characters included in the word
the special code indicating that the multiple characters are to be rendered in the pseudo-combined-character 
the multiple characters being specified by the multiple character codes onto which the special code is added.
Tang teaches
a storage device (Tang [0113] – memory), 
and a pseudo-combined-character conversion list (Tang [0102] - a code correspondence table can be constructed [list maps to table]), 
the pseudo-combined-character conversion list 
registering multiple words (Tang [0102] - a font library (especially a super font library) is built)
and where the pseudo-combined-character is to be rendered, 
add a special code onto a certain position of multiple character codes (Tang [0102] - the system can read the character code and the corresponding component code and the structure code one by one from the code correspondence table and accomplish the constructing process automatically [special code maps to structure code]), 
the multiple character codes standing for the multiple characters included in the word (Tang [0102] - the system can read the character code and the corresponding component code and the structure code one by one from the code correspondence table and accomplish the constructing process automatically), 
the special code indicating that the multiple characters are to be rendered in the pseudo-combined-character (Tang [0102] - the system can read the character code and the corresponding component code and the structure code one by one from the code correspondence table and accomplish the constructing process automatically), 
the multiple characters being specified by the multiple character codes onto which the special code is added (Tang [0102] - the system can read the character code and the corresponding component code and the structure code one by one from the code correspondence table and accomplish the constructing process automatically).  
Tang is considered to be analogous to the claimed invention because it is in the same field of linguistic character construction. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Paik further in view of Tang to provide for using a structure code to accomplish the constructing process. Doing so would provide a character constructing method that has high efficiency, low cost and can structure characters in real time.
Paik in view of Tang teaches the pseudo-combined-character conversion list registering as the multiple words each including the multiple characters, however Paik in view of Tang does not teach
the storage device being configured to store a dictionary
the dictionary including a list of words 
the words including homophones which are different combinations of multiple characters for same spelling and same pronunciation 
the dictionary registering different multiple words including different multiple characters for same spelling 
multiple words having high use frequencies, multiple words having antonyms, and/or multiple words having synonyms 
wherein the first pseudo-combined-character determining module is configured to determine that a pseudo-combined-character is creatable where the word is registered in the pseudo-combined-character conversion list.

Baker teaches
the storage device being configured to store a dictionary (Baker [0085] As stated above, there are 214 Chinese radicals, but fewer than 100 of them are common. These radicals are used for assembling Mandarin Chinese (MC) characters and arranging them in dictionaries, similar to arrange words alphabetically)
the dictionary including a list of words (Baker [0085] As stated above, there are 214 Chinese radicals, but fewer than 100 of them are common. These radicals are used for assembling Mandarin Chinese (MC) characters and arranging them in dictionaries, similar to arrange words alphabetically), 
the words including homophones which are different combinations of multiple characters for same spelling and same pronunciation (Baker [0156] A lot of Chinese words, which are different in Hanzi with totally different meanings, include pronunciations (Pinyin) which are exactly the same (homophone-like). The speech synthesis system of an embodiment of the present application is empowered to produce voiced words which sound exactly like other voiced words, but which are represented by different accessed Hanzi (characters). This can be done within the MC system because the Hanzi are not phonetically based. In English, "night" and "knight" sound alike, but are spelled somewhat differently. With Chinese Hanzi, the difference is total. The homophone phenomenon plays only a small role in English, but plays a very large role in MC), 
the dictionary registering different multiple words including different multiple characters for same spelling (Baker [0085] As stated above, there are 214 Chinese radicals, but fewer than 100 of them are common. These radicals are used for assembling Mandarin Chinese (MC) characters and arranging them in dictionaries, similar to arrange words alphabetically); [0156] A lot of Chinese words, which are different in Hanzi with totally different meanings, include pronunciations (Pinyin) which are exactly the same (homophone-like). The speech synthesis system of an embodiment of the present application is empowered to produce voiced words which sound exactly like other voiced words, but which are represented by different accessed Hanzi (characters). This can be done within the MC system because the Hanzi are not phonetically based. In English, "night" and "knight" sound alike, but are spelled somewhat differently. With Chinese Hanzi, the difference is total. The homophone phenomenon plays only a small role in English, but plays a very large role in MC), 
wherein the first pseudo-combined-character determining module is configured to determine that a pseudo-combined-character is creatable where the word is registered in the pseudo-combined-character conversion list (Baker [0089] As shown above, in Pinyin, it would take a person sixteen key selections or "hits" to input the Pinyin letters and numbers equating to the phrase "a car". However, only five sequenced hits of keys including the polysemous symbols of the present application need be used to access and then output the three Chinese characters shown above, including the first measure word character. Essentially, the processor 4 recognizes the selected keys and the symbols associated therewith, buffers the symbols in sequence of selection, and compares, for example, the sequenced symbols to stored symbol sequences in memory 6. If a match is found, such as the five symbol sequence shown above, then the Chinese character(s), including the measure word character if present, may be output via output unit 7 (displayed for example) and/or audibly output via speaker 14 for example. Thus, the output may include an associated measure word).

Baker is considered to be analogous to the claimed invention because it is in the same field of a way to type and otherwise select and output linguistic characters. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Paik in view of Tang in further view of Baker to provide for using a dictionary and homophones. Doing so would provide a more effective way to type and otherwise select and output characters.
Paik in view of Tang in view of Baker teaches using a dictionary and homophones, however Paik in view of Tang in view of Baker does not teach
multiple words having high use frequencies, multiple words having antonyms, and/or multiple words having synonyms. 
Wu teaches
multiple words having high use frequencies, multiple words having antonyms, and/or multiple words having synonyms (Wu [0042] -The Pinyin selection list region 72 aids the user in resolving the ambiguity in the entered keystrokes by simultaneously showing both the most frequently occurring Pinyin interpretation of the input keystroke sequence and other less frequently occurring alternate Pinyin interpretations displayed in descending order of FUBLM. The Chinese phrase selection list region 73 aids the user in resolving the ambiguity in the selected Pinyin spelling by simultaneously showing both the most frequently occurring Phrase text of the selected spelling and other less frequently occurring Phrase text displayed in descending order of frequency of user base on a linguistic model (FUBLM)).
Wu is considered to be analogous to the claimed invention because it is in the same field of disambiguating phonetic entry. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Paik in view of Tang in view of Baker in further view of Wu to provide for using a frequency of user base on a linguistic model (FUBLM)). Doing so would make it easier for a user in disambiguating ambiguous input sequences entered by a user.
Regarding claim 19, Paik in view of Tang in view of Baker in view of Wu teaches the non-transitory computer readable recording medium according to claim 16.
Paik teaches 
wherein the host apparatus further includes an input device configured to receive input by a user (Paik [0001] - a keyboard system for receiving one or more inputs), 
and the first pseudo-combined-character determining module is configured to determine whether or not a pseudo-combined-character of the word is creatable (Paik [0065] - the combined keyboard is set to recognize a combined word based on receipt of a designated key (e.g., space bar) or a key mode, received alphabet characters may be set to be combined until the designated key is receive to indicate to terminate current combination of alphabet characters to form a word, and move to a next set of alphabet characters to combine), 
where the pseudo-combined-character is creatable, display the pseudo-combined-character of the word and normal characters of the word as options on the display device (Paik [0052] - FIG. 3D shows a display a combination of a Korean alphabet character and an English alphabet character). 
Paik does not teach displaying the original characters, along with the pseudo-characters, and allowing the user to select the original or new pseudo-characters.
Wu teaches 
the normal characters being not a pseudo-combined-character (Wu [0042] - The user enters data via keystrokes on the reduced keyboard 54. In the first preferred embodiment, when the user enters a keystroke sequence using the keyboard, text is displayed on the telephone display 53. Three regions are defined on the display 53 to display information to the user. A text region 71 displays the text entered by the user, serving as a buffer for text input and editing. A phonetic, e.g. Pinyin, spelling selection list 72, typically located below the text region 71, shows a list of Pinyin interpretations corresponding to the keystroke sequence entered by the user. A phrase selection list region 73, e.g. Chinese phrases, typically located below the spelling selection list 72, shows a list of words corresponding to the selected Pinyin spelling, which is corresponding to the sequence entered by the user), 
and where the pseudo-combined-character is selected via the input device (Wu [0042] - The user enters data via keystrokes on the reduced keyboard 54. In the first preferred embodiment, when the user enters a keystroke sequence using the keyboard, text is displayed on the telephone display 53. Three regions are defined on the display 53 to display information to the user. A text region 71 displays the text entered by the user, serving as a buffer for text input and editing. A phonetic, e.g. Pinyin, spelling selection list 72, typically located below the text region 71, shows a list of Pinyin interpretations corresponding to the keystroke sequence entered by the user. A phrase selection list region 73, e.g. Chinese phrases, typically located below the spelling selection list 72, shows a list of words corresponding to the selected Pinyin spelling, which is corresponding to the sequence entered by the user), 
determine that the pseudo-combined-character of the word is to be rendered (Wu [0042] - The user enters data via keystrokes on the reduced keyboard 54. In the first preferred embodiment, when the user enters a keystroke sequence using the keyboard, text is displayed on the telephone display 53. Three regions are defined on the display 53 to display information to the user. A text region 71 displays the text entered by the user, serving as a buffer for text input and editing. A phonetic, e.g. Pinyin, spelling selection list 72, typically located below the text region 71, shows a list of Pinyin interpretations corresponding to the keystroke sequence entered by the user. A phrase selection list region 73, e.g. Chinese phrases, typically located below the spelling selection list 72, shows a list of words corresponding to the selected Pinyin spelling, which is corresponding to the sequence entered by the user).
Wu is considered to be analogous to the claimed invention because it is in the same field of disambiguating phonetic entry. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Paik in further view of Wu to provide for using three regions in the display as described. Doing so would make it easier for a user in disambiguating ambiguous input sequences entered by a user.
Regarding claim 20, Paik in view of Tang in view of Baker in view of Wu teaches the non-transitory computer readable recording medium according to claim 16.
Paik teaches 
wherein the host apparatus further includes an input device configured to receive input by a user (Paik [0001] - a keyboard system for receiving one or more inputs), 
the word conversion module (Paik [0031] - computer system that is configured to combine alphabet characters)
is configured to convert the multiple characters into multiple words (Paik [0052] - FIG. 3D shows a display a combination of a Korean alphabet character and an English alphabet character; [0053] a user may be able to perceive a particular grouping of alphabet characters forming a word), 
and the first pseudo-combined-character determining module (Paik [0065] - the combined keyboard is set to recognize a combined word based on receipt of a designated key (e.g., space bar) or a key mode, received alphabet characters may be set to be combined until the designated key is receive to indicate to terminate current combination of alphabet characters to form a word, and move to a next set of alphabet characters to combine)
is configured to determine whether or not pseudo-combined-characters of the multiple words, respectively, are creatable (Paik [0065] - the combined keyboard is set to recognize a combined word based on receipt of a designated key (e.g., space bar) or a key mode, received alphabet characters may be set to be combined until the designated key is receive to indicate to terminate current combination of alphabet characters to form a word, and move to a next set of alphabet characters to combine),
determine that the selected pseudo-combined-character is to be rendered (Paik [0062] -a computing device determines that the Korean alphabet character “custom-character” and the English alphabet character “A” are intended to be displayed as a combination).
Paik does not teach
where the pseudo-combined-characters of the multiple words which are homophones are creatable, respectively, display multiple pseudo-combined-characters of the multiple words_ which are homophones, respectively, and multiple normal characters of the multiple words which are homophones, respectively, as options on the display device, the multiple normal characters being not pseudo-combined-characters, and where one of the pseudo-combined-characters is selected via the input device.
Baker teaches
multiple words “which are homophones” (Baker [0156] A lot of Chinese words, which are different in Hanzi with totally different meanings, include pronunciations (Pinyin) which are exactly the same (homophone-like). The speech synthesis system of an embodiment of the present application is empowered to produce voiced words which sound exactly like other voiced words, but which are represented by different accessed Hanzi (characters). This can be done within the MC system because the Hanzi are not phonetically based. In English, "night" and "knight" sound alike, but are spelled somewhat differently. With Chinese Hanzi, the difference is total. The homophone phenomenon plays only a small role in English, but plays a very large role in MC).
Baker is considered to be analogous to the claimed invention because it is in the same field of a way to type and otherwise select and output linguistic characters. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Paik in further view of Baker to provide for using a dictionary and homophones. Doing so would provide a more effective way to type and otherwise select and output characters.
Paik in view of Baker does not teach
where the pseudo-combined-characters of the multiple words are creatable, respectively, display multiple pseudo-combined-characters of the multiple words, respectively, and multiple normal characters of the multiple words, respectively, as options on the display device, the multiple normal characters being not pseudo-combined-characters, and where one of the pseudo-combined-characters is selected via the input device
Wu teaches 
where the pseudo-combined-characters of the multiple words are creatable, respectively, display multiple pseudo-combined-characters of the multiple words, respectively, and multiple normal characters of the multiple words, respectively, as options on the display device, the multiple normal characters being not pseudo-combined-characters (Wu [0042] - The user enters data via keystrokes on the reduced keyboard 54. In the first preferred embodiment, when the user enters a keystroke sequence using the keyboard, text is displayed on the telephone display 53. Three regions are defined on the display 53 to display information to the user. A text region 71 displays the text entered by the user, serving as a buffer for text input and editing. A phonetic, e.g. Pinyin, spelling selection list 72, typically located below the text region 71, shows a list of Pinyin interpretations corresponding to the keystroke sequence entered by the user. A phrase selection list region 73, e.g. chinese phrases, typically located below the spelling selection list 72, shows a list of words corresponding to the selected Pinyin spelling, which is corresponding to the sequence entered by the user), 
and where one of the pseudo-combined-characters is selected via the input device (Wu [0042] - The user enters data via keystrokes on the reduced keyboard 54. In the first preferred embodiment, when the user enters a keystroke sequence using the keyboard, text is displayed on the telephone display 53. Three regions are defined on the display 53 to display information to the user. A text region 71 displays the text entered by the user, serving as a buffer for text input and editing. A phonetic, e.g. Pinyin, spelling selection list 72, typically located below the text region 71, shows a list of Pinyin interpretations corresponding to the keystroke sequence entered by the user. A phrase selection list region 73, e.g. chinese phrases, typically located below the spelling selection list 72, shows a list of words corresponding to the selected Pinyin spelling, which is corresponding to the sequence entered by the user).
Wu is considered to be analogous to the claimed invention because it is in the same field of disambiguating phonetic entry. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Paik in view of Baker further in view of Wu to provide for using three regions in the display as described. Doing so would make it easier for a user in disambiguating ambiguous input sequences entered by a user.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Paik in view of Tang in view of Baker in view of Wu in further view of Zhang et al. (US Patent Pub. No. 2009/0003703), hereinafter Zhang.
Regarding claim 9, Paik in view of Tang in view of Baker in view of Wu teaches the host apparatus according to claim 1.
However Paik does not teach wherein the special code is assigned to a private use area of a set of character codes.
Zhang teaches 
wherein the special code is assigned to a private use area of a set of character codes (Zhang [0022] - For the shape set, the private use area of Unicode that can be customized, ranging from Unicode 0xF000 to 0xF0FF, is used. In this example, for each of the twenty-one shapes in the dataset, one Unicode value is used as the label to identify that shape, e.g., from 0xF000 to 0xF014 corresponding to FIGS. 5-25. For building a unified digital ink recognizer, any item to be recognized can be assigned with a Unicode value as its label from the private use area of Unicode, although an item with an already-assigned Unicode values (e.g., a character) can use that value).
Zhang is considered to be analogous to the claimed invention because it is in the same field of character recognition of characters. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Paik further in view of Zhang to provide for using the private use area of Unicode. Doing so would provide a method of customization for new shapes in the dataset.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL J. MUELLER whose telephone number is (571)272-1875. The examiner can normally be reached M-F 8:30am-5:30pm (Eastern).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel C. Washburn can be reached on 571-272-5551. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAUL J. MUELLER/Examiner, Art Unit 2657                                                                                                                                                                                                        

/DANIEL C WASHBURN/Supervisory Patent Examiner, Art Unit 2657